                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:20-cv-00046-FDW
                               (3:07-cr-00061-FDW-DCK-17)

DANIELLE JERMAINE JACKSON,          )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              MEMORANDUM OF
                                    )                              DECISION AND ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s “Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2255/28 U.S.C. § 2241” [CV Doc. 1] 1 and the Government’s Motion to

Dismiss Petitioner’s motion [CV Doc. 6]. Also pending is Petitioner’s Motion to Supplement his

Section 2241 Petition. [CV Doc. 7]. Petitioner is represented by Joshua Carpenter of the Federal

Defenders of Western North Carolina.

I.      BACKGROUND

        On March 27, 2007, Petitioner Danielle Jermaine Jackson (“Petitioner”) was charged in a

Bill of Indictment with one count of conspiracy to distribute and possess with intent to distribute

cocaine base, cocaine, marijuana, and Ecstasy, all in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A), (B), (C), and (D) (Count One); one count of being a felon-in-possession of a firearm

and aiding and abetting the same, in violation of 18 U.S.C. §§ 922(g)(1) and 2 (Count Twenty-

Four); and one count of distribution of cocaine base and aiding and abetting the same, all in


1
  Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:20-cv-00046-
FDW, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:07-cr-00061-FDW-DCK-17.



         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 1 of 10
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and 18 U.S.C. § 2 (Count Twenty-Seven).

[CR Doc. 3: Bill of Indictment]. The Government filed an Information Pursuant to 21 U.S.C. §

851, setting forth Petitioner’s previous felony drug offense convictions. [CR Doc. 24: Section 851

Information]. These included two convictions on January 2, 2002 for felony possession with intent

to sell and deliver cocaine in Mecklenburg County, North Carolina, and one conviction on

September 19, 2005 for felony possession of cocaine, also in Mecklenburg County. [Id. at 4].

       The parties reached a plea agreement pursuant to which Petitioner agreed to plead guilty

to Count One and the Government agreed to dismiss Counts Twenty-Four and Twenty-Seven.

[CR Doc. 200: Plea Agreement]. The plea agreement provided, in pertinent part, that:

               [Petitioner] is aware that the statutory minimum and maximum
               sentences for each count are as follows:

               Count One: a violation of Title 21, United States Code, Section 846.
               A sentence of not less than ten (10) years nor more than life
               imprisonment, and/or a $4,000,000 fine, and at least five (5) years
               supervised release, unless the defendant has previously been
               convicted of a felony drug offense. However, since the United
               States had filed notice of two or more prior felony drug
               convictions, the statutory penalty shall be life imprisonment
               and/or an $8,000,000 fine (21 U.S.C. § 841(b)(1)(A)).

[Id. at 2 (emphasis in original)]. Petitioner pleaded guilty in accordance with the plea agreement.

[CR Doc. 221: Acceptance and Entry of Guilty Plea].

       Before Petitioner’s sentencing, a probation officer prepared a Presentence Investigation

Report (PSR). [CR Doc. 340: PSR]. Based, in part, on Petitioner’s status as a career offender

under U.S.S.G. § 4B1.1, the probation officer found a Total Offense Level (TOL) of 34 and a

Criminal History Category (CHC) of VI. [Id. at ¶¶ 31, 34, 50]. The statutory term of imprisonment

for Count One, based on the prior felony drug convictions, was life imprisonment. [See CR Doc.

340 at ¶ 101 (citing 21 U.S.C. §§ 841(b)(1)(A) and 851)]. The guideline range for imprisonment



                                                2

        Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 2 of 10
based on a TOL of 34 and CHC of VI was 262 to 327 months. [Id. at ¶ 102]. Because the statutory

minimum sentence was greater than the maximum guideline range, the probation officer found the

guideline term to be life. [Id. (citing U.S.S.G. § 5G1.1(c)(2))].

        Petitioner’s sentencing hearing was held on December 9, 2008. Before the sentencing, the

Government moved to dismiss “one of the two § 851 notices filed against the [Petitioner] resulting

in a mandatory minimum sentence of 240 months and a guideline range of 262-327 months.”2 [CR

Doc. 373 at 2: Motion]. At the sentencing, this Court granted the Government’s partial motion to

dismiss the § 851 Information and found that with only one prior felony drug conviction “[t]here

remains a minimum of 240 months.” [CR Doc. 575 at 9: Sentencing Tr.]. Thereafter, the parties

jointly recommended to the Court a sentence of 310 months, nearer the higher end of the guidelines

range and well above the 240-month minimum. [See id. at 9]. Before imposing Petitioner’s

sentence, the Court conducted the “most important step,” which was “to work through a series of

sentencing factors set forth in Title 18, United States Code 3553(a).” [Id. at 14]. Among other

things, the Court noted “the seriousness of the [Petitioner’s offense].” [Id. at 15]. The Court

highlighted that Petitioner supplied the Hidden Valley Kings, a prominent gang in Mecklenburg

County, “with their primary means of business, and that is drugs for distribution, and that’s a very

serious offense obviously.” [Id.]. The Court further provided:

                 [T]he Court needs to fashion a sentence that reflects the seriousness
                 of that offense and to promote respect for the law so that others like
                 you will not assist the operations of gangs by providing them tools
                 of their trade, whether it’s drugs or guns or whatever.

                 The Court also needs to protect the public from further crimes of the
                 defendant, and I do think you have turned your life in the right


2
 Although the motion stated that there were “two § 851 notices” and moved dismiss one of them [CR Doc. 373], the
§ 851 Information listed three prior felony drug convictions [CR Doc. 24]. Two of these three convictions occurred
on the same day, January 2, 2002 [Id. at 4], but related to charges for two temporally unrelated drug charges [see CV
Doc. 7-1 at 2-4].

                                                         3

          Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 3 of 10
               direction now, but I also am very disturbed by the fact that you come
               in here with a very serious criminal history.

[Id. at 15-16]. The Court then sentenced Petitioner to a term of imprisonment “sufficient but not

greater than necessary to accomplish all the sentencing factors,” that is 310 months’ imprisonment.

[Id. at 17]. Judgment on the conviction was entered on January 5, 2009. [CR Doc. 396: Judgment].

Petitioner did not directly appeal his conviction.

       On March 9, 2012, Petitioner filed a pro se Motion to Vacate, Set Aside, or Correct

Sentence under Section 2255, which this Court dismissed as untimely. [Civil Case No. 3:12-cv-

00163-FDW, Docs. 1, 6]. The Fourth Circuit Court of Appeals dismissed Petitioner’s appeal from

that dismissal. [CR Doc. 659]. On January 22, 2020, Petitioner filed a pro se petition “pursuant

to 28 U.S.C. § 2255/28 U.S.C. § 2241,” arguing that he was improperly subject to a career offender

enhancement at sentencing because his North Carolina convictions no longer qualify as felony

drug offenses under United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc). [CV Doc.

1]. In Simmons, the Fourth Circuit, overturning circuit precedent, held that an offense qualifies as

a “felony drug offense” for purposes of § 841(b)(1), and is punishable by more than one year in

prison, only if the individual defendant could have received a sentence of more than one year in

prison, not if some hypothetical defendant could have received such a sentence.

       The Court ordered the Government to answer Petitioner’s petition under 28 U.S.C. § 2241.

[CV Doc. 3]. Thereafter, the Federal Defenders of Western North Carolina made an appearance

on behalf of Petitioner and filed a Supplemental Memorandum in Support of Section 2241 Petition.

[CV Doc. 5]. The Government moved to dismiss Petitioner’s petition. [CV Doc. 6]. Petitioner

moved to supplement his § 2241 petition with the judgments on Petitioner’s three prior § 851

felony convictions [CV Doc. 7] and responded to the Government’s motion to dismiss [CV Doc.

8]. The Government replied [CV Doc. 9] and this matter is now ripe for disposition.

                                                     4

         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 4 of 10
II.    STANDARD OF REVIEW

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, sentencing courts

are directed to promptly examine motions to vacate, along with “any attached exhibits and the

record of prior proceedings” in order to determine whether a petitioner is entitled to any relief.

After having considered the record in this matter, the Court finds that this matter can be resolved

without an evidentiary hearing. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Section 2255 is generally the proper means of collaterally attacking the validity of a federal

conviction or sentence. In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997) (en banc). A federal

prisoner claiming that his “sentence was imposed in violation of the Constitution or the laws of

the United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C. § 2255(a).

       By contrast, § 2241 is a means of attacking the way a sentence is executed. Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir. 2000). The Fourth Circuit recognized in In re Jones, 226 F.3d

328 (4th Cir. 2000), however, that where § 2255 is inadequate or ineffective to test the legal

validity of a petitioner’s conviction, the “savings clause” § 2255(e) permits a petitioner to seek

relief under § 2241. In re Jones, 226 F.3d at 333. Section 2255 is inadequate and ineffective to

test the legality of a sentence when:

               (1) at the time of sentencing, settled law of [the Fourth Circuit] or
               the Supreme Court established the legality of the sentence; (2)
               subsequent to the prisoner’s direct appeal and first § 2255 motion,
               the aforementioned settled substantive law changed and was deemed
               to apply retroactively on collateral review; (3) the prisoner is unable
               to meet the gatekeeping provisions of § 2255(h)(2) for second or

                                                 5

         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 5 of 10
                successive motions; and (4) due to this retroactive change, the
                sentence now presents an error sufficiently grave to be deemed a
                fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (citation omitted). These requirements

are jurisdictional. That is, their satisfaction determines whether a petition for sentencing relief

under § 2241 may be “entertained to begin with,” not whether a petitioner is entitled to relief

thereunder. See id. 886 F.3d at 425, 434.

        In Wheeler, the petitioner had been subject to a later Simmons-invalidated career offender

sentencing enhancement due to a prior felony drug conviction, which increased his mandatory

minimum sentence to 120 months. See Wheeler, 886 F.3d at 419 (citing 21 U.S.C. § 841(b)(1)(B)).

Without the prior felony conviction, the petitioner’s statutory minimum would have been five

years. Wheeler, 886 F.3d at 430. In imposing the mandatory minimum sentence of 120 months

at sentencing, the district court noted, “[T]he sentence that is required to be imposed upon you is

a harsh sentence. It’s a mandatory minimum sentence. I don’t have any discretion in that area.”

Id. at 420 (citation omitted). Under those circumstances, the Fourth Circuit found that the increase

in the petitioner’s mandatory minimum was sufficiently grave to be deemed a fundamental defect,

thereby satisfying the fourth Wheeler prong, and ordered that petitioner “may pass through the

savings clause portal and have the § 2241 petition addressed on the merits.” 886 F.3d at 434.

        Here, there is no disagreement over the first three prongs of Wheeler.3 The fourth prong

is, however, disputed. As noted, to satisfy the fourth prong, Petitioner must show that his sentence

“presents an error sufficiently grave to be deemed a fundamental defect.” Only when all four

prongs are satisfied may he pass through the savings clause and have his § 2241 petition reviewed


3
  Petitioner moves to supplement his § 2241 petition with judgments in his State criminal proceedings
reflecting that Petitioner could not have been sentenced to a term of imprisonment greater than one year for
those drug offenses that qualified Petitioner for the career offender enhancement under § 851. [CV Docs.
7, 7-1]. The Court will grant Petitioner’s motion to supplement.

                                                     6

         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 6 of 10
on the merits. The Court sentenced Petitioner based on an enhancement for a single previous

felony drug offense conviction that resulted in a guideline range calculation now erroneous under

Simmons. Incident to the erroneous enhancement was the finding of a mandatory minimum

sentence of 240 months, see 21 U.S.C. §§ 841(b)(1)(A) and 851. Without the enhancement, the

statutory mandatory minimum sentence would have been 120 months. 21 U.S.C. § 841(b)(1)(A).

In either event, however, the ultimate sentence imposed, 310 months, was well above the

mandatory minimum and within the guideline range of 262 to 327 months. The parties jointly

recommended this sentence to the Court. [CR Doc. 574 at 9].

       Recently, in Braswell v. Smith, 952 F.3d 441 (4th Cir. 2020), the Fourth Circuit referenced

“Wheeler’s established holding that an increase in a mandatory minimum is a fundamental defect.”

952 F.3d at 450. In Braswell, the Fourth Circuit interpreted the second prong of the Wheeler test

to mean that “in order for a petitioner to satisfy prong two, the combination of the chance in settled

substantive law and its retroactivity must occur after the first § 2255 motion has been resolved.”

Id. at 448. The Court then went on to determine whether the petitioner satisfied all four prongs of

Wheeler. In Braswell, the petitioner was subject to an enhanced 120-month mandatory minimum

sentence pursuant to 21 U.S.C. § 841(b) due to a prior drug felony conviction and a guideline range

of 262 to 327 months’ imprisonment.4 Without the enhancement, the petitioner faced a mandatory

minimum of five years and not more than 40 years.            Id. at 444 n. 1 (citing 21 U.S.C. §

841(b)(1)(B)). The district court sentenced the petitioner to 262 months, plus 60 months on the §

924(c) conviction. Id. at 445. As such, the petitioner’s sentence was within the erroneous

guideline range and well above the erroneous mandatory minimum 120-month sentence. With

that backdrop, the Government “concede[d] that [the petitioner] satisfies prong four under


4
 The petitioner was also subject to a mandatory consecutive sentence of 60 months on an 18 U.S.C. §
924(c) offense.

                                                  7

         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 7 of 10
Wheeler, but [took] issue with Wheeler’s established holding that an increase in a mandatory

minimum is a fundamental defect.” Id. at 450. The Court in Braswell explained:

                In both Wheeler and this case, the mandatory minimum was
                increased from five to ten years. And in Wheeler, we specifically
                rejected the argument (which the Government attempts to rehash
                here) that “any sentence that falls at or below the statutory maximum
                does not present a fundamental defect.” 886 F.3d at 432. We
                explained, “An increase in the congressionally mandated sentencing
                floor implicates separation of powers principles and due process
                rights fundamental to our justice system.” Id. at 430. The defect is
                fundamental because it “wrongly prevent[s] [the sentencing court]
                from exercising the proper range of [its] sentencing discretion.”
                Lester v. Flournoy, 909 F.3d 708, 713 (4th Cir. 2018) (discussing
                Wheeler prong four). Because Appellant’s mandatory minimum
                was erroneously increased, according to Wheeler, his sentence
                “presents an error sufficiently grave to be deemed a fundamental
                defect.” 886 F.3d at 433. Therefore, Appellant satisfies prong four
                as well.5

Id. After determining all four prongs were satisfied, the appellate court reversed the dismissal of

the petitioner’s § 2241 petition and remanded the case for proceeding’s consistent with the Court’s

opinion. Id. at 451. There is no meaningful difference between the facts underlying the prong

four analysis here and in Braswell. As such, the Court finds that Petitioner is entitled to pass

through the § 2255(e) savings clause and have his § 2241 petition reviewed on the merits.

        The Court, then, must turn to a determination of Petitioner’s § 2241 petition on the merits.

        Petitioner argues, “[i]n sum, because [Petitioner] satisfies Wheeler’s four-part test, he is

entitled to Section 2241 relief in the form of a resentencing without the erroneously applied

mandatory minimum.” [CV Doc. 5 at 7]. Petitioner, therefore, contends that he need go no further



5
 The appellate court made clear that the petitioner’s “satisfaction of prong four was based on the increase
in his mandatory minimum, not his career offender designation.” Braswell, 952 F.3d at 450 (quoting United
States v. Foote, 784 F.3d 931, 932, 941 (4th Cir. 2015) (holding that “sentencing a defendant pursuant to
advisory Guidelines based on a career offender status that is later invalidated” is not a constitutional or
jurisdictional error, nor is it “a fundamental defect which inherently results in a complete miscarriage of
justice”)).

                                                    8

         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 8 of 10
than satisfy the jurisdictional requirements of Wheeler to be entitled to relief under § 2241. The

Government points to the harmless error standard and contends that “[t]he record establishes that

the error [Petitioner] alleges would not have ‘had substantial and injurious effect or influence” on

the sentence this Court imposed,” because the record shows that “this Court would have imposed

his 310[-]month sentence regardless of the section 851 enhancement.” [Id. at 15-16 (quoting

Brecht v. Abrahamson, 507 U.S. 619, 637 (1993))].

       As noted in Foote, “district courts must make an independent determination that a

Guidelines sentence, even one based on a career offender designation, would ‘comport with the

sentencing standard set forth in 18 U.S.C. § 3553(a).’” Foote, 784 F.3d at 941 (quoting Hawkins

v. United States, 706 F.3d 820, 823 (7th Cir. 2013)). Further, “[d]istrict courts may not even

presume a within-Guidelines sentence is reasonable.” Id. (citing Nelson v. United States, 555

U.S. 350, 352, 129 S. Ct. 890 (2009) (“The Guidelines are not only not mandatory on sentencing

courts; they are also not to be presumed reasonable.” (emphasis in original))). “[A] district court’s

error in its sentencing calculations is harmless if the court also provided justification for the

sentence based on the § 3553(a) sentencing factors.” Id. (citation omitted). To be sure, district

courts are free to vary from the career-offender based sentencing range, and the Fourth Circuit has

affirmed their decisions to do so. Id. (citations omitted). Relief afforded under § 2241 through

the savings clause should be no more expansive than that allowed by § 2255. Here, the Court is

without basis to allow relief under § 2241 where this Court justified its sentence based on § 3553(a)

sentencing factors, the sentence imposed was within a guideline range only later erroneous under

Simmons, and the sentence imposed was well above the enhanced statutory mandatory minimum

sentence of 240 months. Namely, as in Foote, this Court sentenced Petitioner “‘within the statutory

limits,’ and while the career offender designation may have affected the ultimate sentence



                                                 9

         Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 9 of 10
imposed, ‘it did not affect the lawfulness of the [sentence] itself – then or now.’” Foote, 784 F.3d

at 943 (quoting United States v. Addonizio, 442 U.S. 178, 184 (1979)).

       In sum, although Petitioner may pass through the savings clause of § 2255(e) for review of

his § 2241 petition on the merits, he cannot show he is entitled to relief thereunder. The Court

will, therefore, deny and dismiss Petitioner’s § 2241 petition and grant the Government’s motion

to dismiss.

       IT IS THEREFORE ORDERED that:

       1.      Petitioner’s Motion to Supplement § 2241 Petitioner [Doc. 7] is GRANTED.

       2.      Petitioner’s Pro Se Motion for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

               [Doc. 1] is DENIED and DISMISSED.

       3.      The Government’s Motion to Dismiss [Doc. 6] is GRANTED.

       4.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).

                                                    Signed: April 27, 2020




                                                    10

        Case 3:20-cv-00046-FDW Document 10 Filed 04/27/20 Page 10 of 10
